DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a non-final, first office action on the merits, in response to application filed 1/11/2022.    Claim 1-18 has been examined and are currently pending. 

Priority
This application discloses and claims only subject matter disclosed in prior application 17/014889 (now patent 11,232,487), filed 9/8/2020, which is in turn a continuation of 14/247251 (now Patent 10,769,668), filed 4/8/2014, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation of 17/014889. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120 and 37 CFR 1.78. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim 1 and 10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over current allowed co-pending independent claim 1 of U.S. Application 17/014889 (Patent 11,232,487).  The scope of conflicting claims are identical, they are not patentably distinct from each other of claim respectively of the instant application.

Allowed Claims in patent Application 17/014889, (now Patent 11,232,487)
Current Application 17/573573 which is Continuation of patent 17/014889, (now Patent 11,232, 487) 
Claim 1 (system)

Claim 1 (system), claim 10 (method)

  




Therefore, as discussed above, the scope of claim 1 and 10 of the present application and allowed claim 1 of U.S. Application No. 17/014889 (now Patent 11,232,487) are practically identical.

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

The claimed invention (Claims 1-18) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Independent claim 10 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, “Mental Process”.

Claim 10, Steps 1-14 of



requesting, receiving, and storing contact and preference information from a user;
receiving media content from a content provider; 
identifying the media content and contact information for a company associated with the media content; 
playing the media content on the consumer device; 
while the media content is playing, displaying an interactive interface element within a graphical user interface operating on the user's consumer device; 
connecting via a network to the integrated communication server; and 
upon receipt of a user command via the interactive interface element: 
automatically retrieving real-time consumer context data comprising at least location, activity, and language preference data from the consumer device based on the media content being played, its associated metadata and the current local time on the consumer device; 
retrieving consumer contact and preference data from the consumer device;
automatically generating an electronic callback; and 
automatically sending the callback request to an integrated communications server;
receiving connections via a network from the media player application; and 
for each such connection: 
receiving the company contact information, the media content identification, and the user's contact and preference information; 
receiving a callback request from the consumer device; 
automatically scheduling a callback to the user of the consumer device based at least on the metadata specific to media content being played on the user device and on the received contact and preference information; and 
when scheduled, automatically placing a telephone call to the consumer device and to a call center agent appropriately skilled to handle the specific callback request.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors); and managing personal behavior or relationships or interactions between people (including following rules or instructions) e.g., (“ automatically scheduling a callback to the user of the consumer device based at least on the metadata specific to media content being played on the user device and on the received contact and preference information”).

In addition, claim 10, steps 1-14 mentioned above mentioned of above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind or by paper and pen.  For example, a human being can observe/request, receive, store information, can display an interactive interface element, can receive/play media content, can observe/evaluate/identify the media content and the contact information, can play the media content, can send the contact/content information, can observe/connect the server, can observe/receive contact/content/connection information, can observe/generate callback,  connection, place a phone call, or send message.     

Independent claim 10, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. In particular, the claim only recites additional element (i.e., a GUI, a server, a consumer device, a network). However, the steps are not performed by any machine/hardware/computing device.  At best, the claim(s) are merely providing an environment to implement the abstract idea. Other than reciting “via a network”, nothing in the claim element precludes the step from practically being performed in the mind.  There is no specificity regarding any technology, just broadly there is a server, a network, and software instructions.   Thus, the processor/server is not an essential element to actually create, change, or display functionality, and is simply used a tool to automate the mental tasks.  Applicant simply use a generic processor/computing device as a tool to implement the abstract ideas.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Additionally, the additional element(s) in all of the steps is/are recited at a high-level of generality such that it amounts no more than mere instructions to apply the judicial exception(s) in step 1-14 using a generic device/computer. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

Further, in claim 10, steps of “request, receive, store information”, “display information”, “receive media content/contact information/connection information/callback request”, “place a phone call”, are considered insignificant extra solution activity because they merely receiving data/gathering data, and transmitting data/sending data/displaying data, thus is/are not significant more than the identified abstract idea.  

Again, the claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic processing components to perform all of the steps amounts to no more than mere instructions to apply the exception using a generic computer component/device.   At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 10).

Furthermore, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself.     

Independent claim 10 (step 2B):  The additional element in claim 10 (e.g. a server, a consumer device, a GUI) is recited at an extremely high level of generality. The physical computing elements of the system (a processor, a memory, GUI) by themselves do not add a meaningful limitation to the abstract idea because they are generic computer components, which utilize generic computer processes to complete their functions of receiving data, processing information, analyzing data, transmitting/presenting/sending data, and they would be routine in any computing system implementation in online environment (see Specification, [034, 042, 042]).       

The claimed invention is using existing conventional communication network/internet to receive or send/communicate data. Therefore, the computing elements themselves would be routine in any computer implementation in online environment, and do not constitute significantly more.  A computer “that receives and sends information over a network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)). Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification paras [034, 041, 042] indicates “a general purpose processor perform the generic computing functions, such as retrieving/receiving/displaying/sending information”.  As can be seen, Applicant’s specification paras [034, 041, 042] demonstrates the well-understood, routine, conventional nature of the information processing device.  In other word, in light of the description in the specification as mentioned above with respect to para [034, 041, 042], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

Additionally, obtaining data, retrieving data, analyzing data, providing data, and sending/transmitting data in online environment, are generic technique since it is generic environment that linked to existing internet to get the data. The additional element limitations are simply a field of use that attempt to limit the abstract idea to a particular technological environment. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significant more.

The procedural limitation “automatically retrieving....”, “automatically generating…”, “automatically sending….”, “automatically scheduling….”, “automatically placing…” are recited at a high level of generality without specifying How to achieve.     The claim does not recite any particular configuration/specific how the system control/automate the retrieving/generating/sending data.   In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.

Dependent claim 11-18, are merely add further details of the abstract steps/elements recited in claim 10 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 11-18 is also non-statutory subject matter.


Independent claims 1:   Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent system claim 1, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the claim(s) 10.  

The components (i.e., a system, a processor, a memory, a consumer device) described in independent claim 1 add nothing of substance to the underlying abstract idea.  They are merely recited steps of receiving data, retrieving data, analyzing data, transmitting/sending/presenting data, as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components does not impose any meaningful limit on the computer implementation of the abstract idea.  As the results, these elements are not significantly more than the identified abstract idea(s).  At best, these claim(s) are merely providing an environment to implement the abstract idea.  

Dependent claim 2-9, are merely add further details of the abstract steps/elements recited in claim 1 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claim 2-9 is also non-statutory subject matter.

Looking at the elements as combination does not add anything more than the elements analyzed individually.   Therefore, claim 1-18 do not amount to significantly more than the abstract idea itself.  

The claims do not include limitations that are “significantly more” than the abstract idea because the claims do not include an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.

Therefore, the additional elements of the independent claims considered as an ordered combination do not add anything more than the elements analyzed individually. Therefore, when considered individually or as an ordered combination, the additional elements do not amount to significantly more than the judicial exception.     The dependent claims are part of, or a related, judicial exception and do not amount to anything that is significantly more than the abstract idea itself.  The limitations of the dependent claims do not cure the deficiencies of the independent claims and the additional elements of the dependent claims do not constitute significantly more.

Therefore, the claim is not significant more under Alice analysis.

Viewed as a whole, the claim (1-18) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. The claim is not patent eligible and is directed to non-statutory subject matter.  



Allowable Subject Matter
The instant continuation application has the allowable features presented in claim 1 of of 17/014889, (now patent 11, 232,487) filed 9/8/2020, and 14/247251, (now patent 10,769,668), filed 4/8/2014. 

As to the prior art rejections, upon further search and consideration, it is found that claim 1, 10 is allowable subject to outstanding Alice 101 and double patenting issues.  An approved terminal disclaimer is required.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with, and pending remedy to outstanding issues cited above. See 37 CFR 1.111(b) and MPEP § 707.07(a).


The prior art made of record cited and not relied upon is considered pertinent to applicant’s disclosure.
Altberg et al. (US 2008/0263458), 
Heath (US 2013/0073473), 
Brueck et al. (US 2011/0022471),
Long et al. (US 20100205049), 
Harb (US 2008/0318529),
Bugenhagen (US 2010/0023959), 
Barton et al. (US Patent 8,893,180),
Hueter et al.   (US 2009/0248496), and
Hill et al. (US 2010/0306249)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm.  Fax is 571-270-6489.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas, can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUN M LI/Primary Examiner, Art Unit 3681